 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11     SUZETTE PUENTE and                                NO. C18-825 RSM
12     STATE FARM INSURANCE as subrogee,
                     Plaintiffs,                         ORDER CONTINUING TRIAL DATE
13                                                       AND CORRESPONDING PRETRIAL
                       v.                                DEADLINES
14
       UNITED STATES OF AMERICA,
15
                             Defendant.
16
17
            The Court, having reviewed the pleadings and materials in this case, hereby
18
     ORDERS that:
19
            Good cause exists to continue the current trial date of August 5, 2019 to February
20
     24, 2020 to allow plaintiff Suzette Puente to retain counsel, and the parties adequate time
21
     to conduct discovery.
22
            The Court will issue a new case scheduled identifying the pretrial deadlines
23
     corresponding to the new trial date.
24
25
            //
26
            //
27
28
      ORDER TO CONTINUE                                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      TRIAL/C18-825 RSM -1
                                                                           SEATTLE, WASHINGTON 98402
                                                                                 (253) 428-3800
 1         The United States’ Motion to Continue Trial is GRANTED in accordance with the
 2 dates outlined in the new case schedule issued by this Court.
 3
                  DATED this 28th day of March 2019.
 4
 5
 6
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TO CONTINUE                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     TRIAL/C18-825 RSM -1
                                                                     SEATTLE, WASHINGTON 98402
                                                                           (253) 428-3800
